Case 1:19-cv-10964-PKC Document5 Filed 11/26/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FIRST DATA MERCHANT SERVICES LLC
Plaintiff,
Vv.

MM DEVELOPMENT COMPANY d/b/a
PLANET 13; SISTEM COMMERCE CITY
LLC d/b/a SILVER STEM FINE CANNABIS;
KTZ HOLDINGS, INC. d/b/a SILVER STEM;
GTR SOURCE, LLC; NEW YORK CITY
MARSHAL STEPHEN W. BIEGEL; ML
FACTORS FUNDING LIMITED LIABILITY
COMPANY; PELICAN COMMUNICATIONS,
INC. d/b/a THE PELICAN GROUP; LINX
CARD, INC,; and GIVV, INC.

Defendants.

7
PLAINTIFF FIRST DATA MERCHANT SERVICES LLC’S MOTION /

Case No.: 1:19-cv-10964

FOR PERMANENT INJUNCTION PURSUANT TO 28 U.S.C, § 2361 AND
MEMORANDUM IN SUPPORT

Plaintiff First Data Merchant Services LLC (“First Data”) files this Motion for Permanent

Injunction pursuant to 28 U.S.C. § 2361 and states as follows:

Introduction

On November 19, 2019, First Data initiated this action seeking to interplead $619,560.55

into the Court Registry (the “Disputed Funds”), The interpleader defendants (collectively,

“Claimants”) all claim entitlement to all or some portion of the Disputed Funds, collectively in

excess of the amount available, First Data files this Motion contemporaneously with its

Complaint for Interpleader and Injunctive Relief, respectfully requesting this Court order a

permanent injunction restraining Claimants from continuing or initiating lawsuits concerning the

Disputed Funds to protect First Data from a multiplicity of actions and ensure effectiveness of

the requested interpleader relief.

 
Case 1:19-cv-10964-PKC Document5 Filed 11/26/19 Page 2 of 6

Background

First Data is a data processor that processes payment card transactions on behalf of
merchants pursuant to merchant processing agreements (“MPAA”). Relevant to this action, First
Data processed transactions for GiVV, Inc. (“GiVV”), a wholly-owned subsidiary of Linx Card,
Inc. (“Linx Card”), until First Data terminated GiVV’s merchant account on February 6, 2019,
Pursuant to the MPAA between First Data and GiVV, First Data holds a reserve of $22,235 for
the purpose of settling any chargebacks or other obligations or Habilities arising against GiVV’s
account, Similarly, First Data processed transactions for Pelican Communications, Inc. d/b/a The
Pelican Group (“Pelican”) until First Data discovered Pelican was improperly processing
transactions on behalf of Linx Card. First Data terminated Pelican’s merchant account and
similarly holds a reserve of $597,325.55 pursuant to the MPAA between First Data and Pelican.!
Collectively, the funds in the reserve accounts comprise the Disputed Funds at issue here.

Claimants all argue entitlement to the $619,560.55 First Data holds in reserve.
Specifically, MM Development Company d/b/a Planet 13 (MM Development”) filed an action
on October 28, 2019 in the Superior Court of the State of California, captioned M4 Development
Company, Inc. d/b/a Planet 13 y, Linx Card, Inc. et al., Case No. C19-02278 (the “California
Superior Court Action”), alleging, among other claims, that First Data converted the Disputed
Funds and committed unfair business practices by converting those Funds. In addition to MM
Development’s Complaint, First Data has also received (1) a Levy and Demand from New York

City Marshal Stephen W. Biegel on behalf of GTR Source, LLC for $5,190,734.98, (2) an

 

! As explained in the Complaint for Interpleader and Injunctive Relief, First Data retains an
additional $10,000 of the reserve pursuant to the MPAA for the purpose of paying future
chargebacks, obligations, liabilities, and expenses against Pelican’s account, (ECF No. 1 at {16
n.1,) First Data will seek to deposit any remaining amounts with the Court following First Data’s
final determination that there remains no risk of chargebacks, obligations, liabilities, or expenses
from Pelican’s merchant account.

71263965

 

 
Case 1:19-cv-10964-PKC Document5 Filed 11/26/19 Page 3 of 6

Information Subpoena with Restraining Order from ML Factors Funding Limited Liability
Company claiming an interest in excess of $255,466.15 of the Disputed Funds, and (3) a demand
letter from Sistem Commerce City LLC and KTZ Holdings, Inc. demanding more than
$114,962.60 of the Disputed Funds.

Because First Data is unable to determine, without exposing itself to multiple liability,
which Claimants are rightfully entitled to the Disputed Funds, First Data filed this Action with
the Court seeking to interplead the Disputed Funds and discharge First Data, a disinterested
stakeholder, from liability. First Data now seeks an Order permanently enjoining MM
Development from further prosecuting its claims against First Data in the California Superior
Court Action, as well as permanently enjoining all Claimants from initiating future lawsuits
against First Data regarding the Disputed Funds.

Argument

The Federal Interpleader Act permits a district court to “enter its order restraining
[claimants] from instituting or prosecuting any proceeding in any State or United States court
affecting the property, instrument or obligation involved in the interpleader action until further
order of the court.” 28 U.S.C. § 2361, Accordingly, the Act grants district courts authority to
make the injunction permanent. /d.

As this Court has recognized: “An injunction against overlapping lawsuits is desirable to
insure the effectiveness of the interpleader remedy. It prevents the multiplicity of actions and
reduces the possibility of inconsistent determinations.” Sotheby's, Inc. v. Garcia, 802 F, Supp.
1058, 1067 (S.D.N.Y. 1992); see also Geler vy. Nat. Westminster Bank USA, 763 F, Supp. 722,
728 (S.D.N.Y. 1991) (quoting General Ry Signal Co. v. Corcoran, 921 F.2d 700, 707 (7th Cir.
1991)) (“Usually interpleader will not be really effective unless claimants are brought before the

same court in one proceeding and restricted to that single forum in the assertion of their claims.

74263965

 
Case 1:19-cv-10964-PKC Document5 Filed 11/26/19 Page 4 of 6

To accomplish that end, ... it is of course essential that the interpleader court enjoin the
institution or prosecution of other suits on the same subject matter elsewhere.”). New York
District Courts routinely grant injunctions against pending or future actions pursuant to 28
U.S.C. § 2361. See, eg, Sotheby's, 802 F. Supp. at 1066-67 (“An injunction against proceeding
with the Virginia Action is necessary to protect the res before the Court and insure that the
Philippines will have a proper forum to litigate its claim to the Paintings.”); New York Life Ins.
Co. v, Apostolidis, 841 F. Supp. 2d 711, 720 (E.D.N.Y. 2012) (ordering a permanent injunction
restraining defendants from continuing or bringing any suits against the plaintiff with regard to
the interpleaded funds); Bank of Am. N.A. v. Morgan Stanley & Co, Inc., 2011 WL 2581765
(S.D.N.Y. June 24, 2011) (finding “a permanent injunction restraining the Interpleader
Defendants from continuing or bringing any suits concerning the Interpleader Stake is necessary
to protect [the plaintiff] from a multiplicity of actions and to ensure the effectiveness of the
interpleader relief granted here.”).

The California Superior Court Action brought by MM Development subjects First Data
to multiple suits and prohibits the effectiveness of the interpleader relief requested in this Action.
MM Development’s claims allege nothing more than its entitlement to the Disputed Funds, the
very issue in dispute here. (See California Superior Court Action Complaint, attached hereto as
Exhibit 1 at {J 84, 87 (“Plaintiff also has an immediate legal right to possess the funds being
held by First Data in connection with this merchant account up to the Judgment Amount. . . First
Data has prevented Plaintiff from having access to these funds by refusing to transfer them to
Plaintiffs control... .”).) A permanent injunction restraining MM Development from further
prosecuting claims against First Data regarding the Disputed Funds is therefore necessary to
promote the effectiveness of the interpleader action and avoid overlapping litigation with

possibly inconsistent outcomes.

74263965

 
Case 1:19-cv-10964-PKC Document5 Filed 11/26/19 Page 5 of6

Similarly, First Data requests this Court permanently enjoin all Claimants from initiating
suits regarding the Disputed Funds, As this Court has recognized, “[i]n situations such as this
one, where a stakeholder, faced with rival claims to the fund itself, acknowledges . . . his liability
to one or the other of the claimants, it is reasonable and sensible that interpleader . . . should also
protect the stakeholder from vexatious and multiple litigation, and therefore suits sought to be
enjoined in such situations are squarely within the language of 28 U.S.C. § 2361.” Bank of Am.,
2011 WL 2581765 at * 4 (quoting State Farm & Cas. Co. v. Tashire, 386 U.S. 523, 530 (1966))
(internal quotations omitted). To promote the effectiveness of the interpleader action and protect
First Data against overlapping and potentially inconsistent litigation, this Court should therefore
also order a permanent injunction restraining all Claimants from initiating or prosecuting any and
all claims, cross claims, counterclaims, third party claims, or other such claims against First Data
regarding the Disputed Funds.

Conclusion

WHEREFORE, First Data respectfully requests this Court grant its Motion for Permanent
Injunction pursuant to 28 U.S.C. § 2361 and issue a permanent injunction enjoining MM
Development from prosecuting claims in any court arising out of the interplead Disputed Funds,
including but not limited to the action filed in the California Superior Court of Contra Costa as
Case No. C19-02278, and further enjoin all Defendants from initiating and prosecuting all
claims, cross claims, counterclaims, third party claims, or other claims against First Data

regarding the Disputed Funds.

71263965

 
Case 1:19-cv-10964-PKC Document5 Filed 11/26/19 Page 6 of 6

DATED: November 26, 2019

71263965

Respectfully submitted,

POLSINELLI PC

By: 4s/ John W. Peterson
John W. Peterson (#5394200)

401 Commerce Street, Suite 900
Nashville, TN 37219
john.peterson@polsinelli.com
(615) 259-1510

Attorneys for Plaintiff
First Data Merchant Services LLC

 
